    Case 1:20-cv-02839-MKB Document 4 Filed 07/02/20 Page 1 of 2 PageID #: 45



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
CHRISTOPHER VAN GUILDER,
                                                                  NOT FOR PUBLICATION
                                    Petitioner,
                                                                  TRANSFER ORDER
                           v.                                     20-CV-2839 (MKB)


SUPERINTENDENT TYNON, WASHINGTON
CORRECTIONAL FACILITY,

                                    Respondent.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

          Petitioner Christopher Van Guilder, proceeding pro se and currently incarcerated at

Washington Correctional Facility, filed a petition for a writ of habeas corpus on June 25, 2020

pursuant to 28 U.S.C. § 2254, challenging his 2014 conviction in the New York Supreme Court,

Saratoga County. (Pet., Docket Entry No. 1.) For the reasons discussed below, the Court

transfers this action to the United States District Court for the Northern District of New York.

     I.       Discussion

          The Eastern District of New York is not the proper venue for this action. A petition for

habeas corpus “may be filed in the district court for the districts wherein such person is in

custody or in the district court for the district within which the State court was held which

convicted and sentenced him.” 28 U.S.C. § 2241(d). In addition, the Local Rules of the United

States District Courts for the Southern and Eastern Districts of New York instruct that

“applications for a writ of habeas corpus . . . shall be filed, heard and determined in the District

Court for the district within which [the petitioner was] convicted and sentenced.” L. Civil R.

83.3. Because Petitioner challenges his Saratoga County, New York conviction, the Northern
  Case 1:20-cv-02839-MKB Document 4 Filed 07/02/20 Page 2 of 2 PageID #: 46



District of New York is the proper venue for this action, and the Court transfers this case to that

district. See 28 U.S.C. § 112(d) (stating that Saratoga County is in the Northern District of New

York); 28 U.S.C. § 1406(a) (stating that a district court may transfer a case filed in the wrong

district “to any district . . . in which it could have been brought”).

    II.      Conclusion

          Accordingly, the Court directs the Clerk of Court to transfer this petition to the Northern

District of New York. The Court waives the provision of Local Rule 83.1 which requires a

seven-day stay. No summons shall issue from this Court. The Clerk of Court is directed to close

this case and mail a copy of this Order to Petitioner at the address of record.

Dated: Brooklyn, New York
       July 2, 2020

                                                        SO ORDERED:



                                                             s/ MKB
                                                        MARGO K. BRODIE
                                                        United States District Judge




                                                   2
